Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23(C) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Amendment No. 1 to Form S-1 and the related Prospectus (the Registration Statement) of our report dated March 18, 2010 relating to the financial statements of TIAA Real Estate Account, which appears in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers LLP Charlotte, North Carolina April 29, 2010
